 



EXHIBIT 10.E.1
AMENDMENT NO. 1 TO THE
EL PASO ENERGY CORPORATION
1999 OMNIBUS INCENTIVE COMPENSATION PLAN
     Pursuant to Section 16.1 of the El Paso Energy Corporation 1999 Omnibus
Incentive Compensation Plan, effective as of January 20, 1999 (the “Plan”), the
Plan is hereby amended as follows, effective February 7, 2001:
     WHEREAS, the Certificate of Incorporation of El Paso Energy Corporation, a
Delaware corporation, was amended to change the name of the corporation to El
Paso Corporation effective February 7, 2001.
     NOW THEREFORE, the name of the Plan is hereby changed to the “El Paso
Corporation 1999 Omnibus Incentive Compensation Plan” and all references in the
Plan to “El Paso Energy Corporation” or the “Company” shall mean “El Paso
Corporation.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of February 2001.

            EL PASO CORPORATION
      By:      /s/ Joel Richards III          Joel Richards III        Executive
Vice President
Human Resources and Administration     

Attest:

     
/s/ David L. Siddall
 
Corporate Secretary
   

 